Case: 18-12110   Date Filed: 11/02/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-12110
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:17-cv-00180-RWS

PIERRE ANDRE BASSON,

                                                  Plaintiff - Appellant,

versus

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
CITIMORTGAGE, INC.,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                                                  Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (November 2, 2018)

Before MARCUS, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:

         Pierre Andre Basson, proceeding pro se, appeals the dismissal of his

complaint for quiet title, fraud, and emergency temporary restraining order under
              Case: 18-12110    Date Filed: 11/02/2018   Page: 2 of 4


Georgia law for failure to state a claim upon which relief may be granted. The

complaint was before the district court based on diversity jurisdiction after notice

of removal. The only issue Basson raises on appeal is whether the district court

erred in failing to convert the appellees’ motions to dismiss into motions for

summary judgment when the district court considered documents attached to one

of the motions to dismiss. After thorough review, we affirm.

      We review de novo whether a district court was required to convert a motion

to dismiss into a motion for summary judgment. Cf. SFM Holdings, Ltd. v. Banc

of Am. Sec., LLC, 600 F.3d 1334, 1336-37 (11th Cir. 2010).

      Typically, a motion to dismiss must be converted into a motion for summary

judgment when a district court considers matters outside the pleadings. Fed. R.

Civ. P. 12(d); Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir. 2005). However,

the district court may always consider exhibits attached to the complaint on a

12(b)(6) motion, because exhibits are part of the pleadings. Fed. R. Civ. P. 10(c);

Thaeter v. Palm Beach Cty. Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006).

      The district court may also consider documents referenced in the complaint,

even if they are not physically attached, if the documents are (1) central to the

complaint and (2) no party questions their authenticity. Day, 400 F.3d at 1276.

We have held that a document is central to a complaint when it is a “necessary part

of [the plaintiff’s] effort to make out a claim.” Id. When a defendant attaches


                                         2
              Case: 18-12110     Date Filed: 11/02/2018   Page: 3 of 4


documents that meet this standard to a motion to dismiss, the court may consider

the documents without converting the motion to dismiss into a motion for

summary judgment. See id. at 1275-76.

      Here, the two security deed assignments attached to the defendants’ motion

to dismiss are identical to the two assignments attached to Basson’s complaint.

Because documents attached to the complaint are part of the pleadings, the district

court properly considered the security deed assignments on a motion to dismiss.

      The defendants also attached the original security deed executed by Basson

to their motion to dismiss. Although Basson did not attach this document to his

complaint, he referenced it within the complaint, and the security deed is central to

the complaint. As the record reveals, the terms of the original security deed are

necessary to determine Basson’s rights to quiet title and to prove his claim that the

deed was fraudulently assigned. Further, Basson alleged a violation of the terms of

the security deed in his request to enjoin the foreclosure of his home. And Basson

has never disputed the authenticity of the original security deed. On this record,

the district court properly considered the security deed without converting the

motion to dismiss into a motion for summary judgment.




                                         3
              Case: 18-12110    Date Filed: 11/02/2018   Page: 4 of 4


      In short, the district court did not reach outside the four corners of the

complaint when it reviewed the documents attached to the motion to dismiss.

Accordingly, we affirm the district court’s dismissal of Basson’s complaint.

      AFFIRMED.




                                         4